IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45736

STATE OF IDAHO,                                 )
                                                )   Filed: October 16, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
TYSON D. CLEMENTS,                              )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Order revoking probation and executing previously suspended sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Tyson D. Clements pled guilty to an amended charge of sexual abuse of a child under the
age of sixteen. I.C. § 18-1506. The district court sentenced Clements to a unified term of fifteen
years, with a minimum period of confinement of two years, but after a period of retained
jurisdiction, suspended the sentence and placed Clements on probation. Subsequently, Clements
admitted to violating the terms of the probation, and the district court consequently revoked
probation and ordered execution of the original sentence. Clements filed an I.C.R. 35 motion
asking the court to suspend his sentence and retain jurisdiction. The district court held a hearing
on Clements’s motion and denied Clements’s request for Rule 35 relief. Clements does not

                                                1
challenge the district court’s decision to revoke probation, but argues only that the district court
abused its discretion by executing his underlying sentence rather than again retaining
jurisdiction.
        When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. The decision to retain
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. See State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981).
        Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. 1 Therefore, the order revoking probation and ordering
execution of Clements’s previously suspended sentence is affirmed.




1
        We note that, although Clements does not challenge the denial of his Rule 35 motion
which was based on a renewed request that the district court retain jurisdiction, the court minutes
of the hearing on the motion indicate that the district court denied the motion after “carefully”
considering Clements’s request. The transcript of that hearing is not included in the record on
appeal, but it is presumed to support the district court’s decision not to retain jurisdiction upon
revoking Clements’s probation. See State v. Repici, 122 Idaho 538, 541, 835 P.2d 1349, 1352
(Ct. App. 1992) (holding that portions of a transcript missing on appeal are presumed to support
the actions of the district court).



                                                 2